Citation Nr: 1713302	
Decision Date: 04/24/17    Archive Date: 05/04/17

DOCKET NO.  09-33 552	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) from July 3, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel



INTRODUCTION

The Veteran had active service from March 1966 to March 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The case was subsequently transferred to the Phoenix, Arizona RO.  

Concerning the issues on appeal, the Board issued a decision in December 2015, in part, denying entitlement to a disability rating in excess of 30 percent for PTSD prior to July 3, 2012.  The Board remanded the issue of entitlement to a disability rating in excess of 50 percent for PTSD from July 3, 2012, for additional development.  In addition, the December 2015 Board decision noted that the issue of entitlement to a TDIU was denied in an April 2013 rating decision and that the Veteran did not appeal the decision.  The Board acknowledged the finality of the April 2013 rating decision as to the claim for entitlement to a TDIU, but noted that the Veteran made recent allegations regarding unemployability and cited the case of Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, id., the United States Court of Appeals for Veterans Claims (Court) held that when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The Board determined that the issue of entitlement to a TDIU was part of the appeal as to the issue of entitlement to a disability rating in excess of 50 percent for PTSD from July 3, 2012.  Thus, the issue of entitlement to a TDIU is listed on the title page of this remand.  

In July 2013, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

In the February 2017 Appellant's Post-Remand Brief, the Veteran's representative stated that the Veteran reported that he has been continually treated for his PTSD and anger condition.  He stated that it was getting worse and affected his ability to work.  The Veteran was last provided a VA medical examination for his service-connected PTSD in November 2014.  In light of the Veteran's contentions, the Board finds that a remand is required to provide the Veteran a new VA medical examination concerning the current nature and severity of his PTSD.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).  In addition, as the Veteran has reported continual treatment, updated VA medical treatment records must be requested.  

With respect to entitlement to a TDIU, the issue is inextricably intertwined with the remanded issue for entitlement to a higher disability rating for PTSD from July 3, 2012.  Since adjudication of the issue for entitlement to a TDIU must be deferred, the Board finds that a VA medical opinion must be sought as to the functional impairment associated with the Veteran's service-connected disabilities and impact on the Veteran's ability to work.  

Accordingly, the case is REMANDED for the following action:

1.  Request updated VA medical treatment records from the Phoenix VA Medical Center from May 2016 to the present.

2.  Schedule the Veteran for a VA medical examination concerning the current nature and severity of the Veteran's service-connected PTSD.  The Veteran's claims file must be made available for review.  Any medically indicated tests and studies must be completed.  After examination of the Veteran and review of the claims file, the examiner must address the following: 

(a) Discuss all current symptoms and manifestations of the Veteran's service-connected PTSD.

(b) Discuss the functional impact of the Veteran's service-connected disabilities on his ability to secure or follow a substantially gainful occupation, consistent with his educational and occupational experience. 

Rationale must be provided for each opinion reached.

2.  After completing any other indicated development, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative, and allow for an adequate period of time for response.  Thereafter, return the appeal to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




